Exhibit 10.17.1

         
(CALIFORNIA ASSOCIATION OF REALTORS LOGO) [c49918c4991801.gif]
  COMMERCIAL LEASE AGREEMENT
(C.A.R. Form CL, Revised 10/01)    

o     (For reference only): 12/15/05
P.A.N.D.A. Investments (“Landlord”) and PARKE Industries (“Tenant”) agree as
follows:

1.   PROPERTY: Landlord rents to Tenant and Tenant rents from Landlord the real
property and improvements described as: Commercial & Industrial building at 2247
Lindsay Way Glendora (“Premises”), which comprise approximately 5000 total
square footage of rentable space in the entire property. See exhibit A for a
further description of the Premises.

2.   TERM: The term shall be for 1 years and 0 months, beginning on
(date) 1-1-06 (“Commencement Date”),
(Check A or B):

  o A.  Lease: and shall terminate on (date) 01-01-07 at 12:00 þ AM o PM.

Any holding over after the term of this agreement expires, with Landlord’s
consent, shall create a month-to-month tenancy that either party may terminate
as specified in paragraph 2B. Rent shall be at a rate equal to the rent for the
immediately preceding month, payable in advance. All other terms and conditions
of this agreement shall remain in full force and effect.     o B. 
Month-to-month: and continues as a month-to-month tenancy. Either party may
terminate the tenancy by giving written notice to the other at least 30 days
prior to the intended termination date, subject to any applicable local laws.
Such notice may be given on any date.     o C.  RENEWAL OR EXTENSION TERMS: See
attached addendum                                         
                     .

3.   BASE RENT:

  A.   Tenant agrees to pay Base Rent at the rate of (CHECK ONE ONLY:)

  o (1)  $                     per month, for the term of the agreement.     o
(2)  $3,500.00 per month, for the first 12 months of the agreement. Commencing
with the 13th month, and upon expiration of each 12 months thereafter, rent
shall be adjusted according to any increase in the U.S. Consumer Price Index of
the Bureau of Labor Statistics of the Department of Labor for All Urban
Consumers (“CPI”) for Los Angeles (the city nearest the location of the
Premises), based on the following formula: Base Rent will be multiplied by the
most current CPI preceding the first calendar month during which the adjustment
is to take effect, and divided by the most recent CPI preceding the Commencement
Date. In no event shall any adjusted Base Rent be less than the Base Rent for
the month immediately preceding the adjustment. If the CPI is no longer
published, then the adjustment to Base Rent shall be based on an alternate index
that most closely reflects the CPI.     o (3)  $                     per month
for the period commencing                      and ending                     
and
$                     per month for the period commencing                     
and ending                      and
$                     per month for the period commencing                     
and ending                     .     o (4)  In accordance with the attached rent
schedule.     o (5)  Other:
                                                            .

  B.   Base Rent is payable in advance on the 1st (or o           ) day of each
calendar month, and is delinquent on the next day.     C.   If Commencement Date
falls on any day other than the first day of the month, Base Rent for the first
calendar month shall be prorated based on a 30-day period. If Tenant has paid
one full month’s Base Rent in advance of Commencement Date, Base Rent for the
second calendar month shall be prorated based on a 30-day period.

4.   RENT:

  A.   Definition: (“Rent”) shall mean all monetary obligations of Tenant to
Landlord under the terms of this agreement, except security deposit.     B.  
Payment: Rent shall be paid to (Name) P.A.N.D.A Investments, at (address) 2247
Lindsay Way, Glendora, CA 91740, or at any other location specified by Landlord
in writing to Tenant.     C.   Timing: Base Rent shall be paid as specified in
paragraph 3. All other Rent shall be paid within 30 days after Tenant is billed
by Landlord.

5.   EARLY POSSESSION: Tenant is entitled to possession of the Premises on
                                                            . If Tenant is in
possession prior to the Commencement Date, during this time (i) Tenant is not
obligated to pay Base Rent, and (ii) Tenant o is o is not obligated to pay Rent
other than Base Rent. Whether or not Tenant is obligated to pay Rent prior to
Commencement Date, Tenant is obligated to comply with all other terms of this
agreement.   6.   SECURITY DEPOSIT:

  A.   Tenant agrees to pay Landlord $  N/A as a security deposit. Tenant agrees
not to hold Broker responsible for its return.
(IF CHECKED:) o If Base Rent increases during the term of this agreement, Tenant
agrees to increase security deposit by the same proportion as the increase in
Base Rent.     B.   All or any portion of the security deposit may be used, as
reasonably necessary, to: (i) cure Tenant’s default in payment of Rent, late
charges, non-sufficient funds (“NSF”) fees, or other sums due; (ii) repair
damage, excluding ordinary wear and tear, caused by Tenant or by a guest or
licensee of Tenant; (iii) broom clean the Premises, if necessary, upon
termination of tenancy; and (iv) cover any other unfulfilled obligation of
Tenant. SECURITY DEPOSIT SHALL NOT BE USED BY TENANT IN LIEU OF PAYMENT OF LAST
MONTH’S RENT. If all or any portion of the security deposit is used during
tenancy, Tenant agrees to reinstate the total security deposit within 5 days
after written notice is delivered to Tenant. Within 30 days after Landlord
receives possession of the Premises, Landlord shall: (i) furnish Tenant an
itemized statement indicating the amount of any security deposit received and
the basis for its disposition, and (ii) return any remaining portion of security
deposit to Tenant. However, if the Landlord’s only claim upon the security
deposit is for unpaid Rent, then the remaining portion of the security deposit,
after deduction of unpaid Rent, shall be returned within 14 days after the
Landlord receives possession.     C.   No interest will be paid on security
deposit, unless required by local ordinance.

         
The copyright laws of the United States (Title 17 U.S. Code) forbid the
unauthorized reproduction of this form, or any portion thereof, by photocopy
machine or any other means, including facsimile or computerized formats.
Copyright © 1998-2001, CALIFORNIA ASSOCIATION OF REALTORS®, INC. ALL RIGHTS
RESERVED.
  Landlord and Tenant acknowledge receipt of a copy of this page.
Landlord’s Initials (          ) (          )
  Tenant’s Initials (          ) (          )
  (EQUAL HOUSING OPPORTUNITY LOGO) [c49918c4991802.gif]
 
       
CL-11 REVISED 10/01 (PAGE 1 of 6)
 
  Reviewed by

  Broker or Designee                       Date                        

   

COMMERCIAL LEASE AGREEMENT (CL-11 PAGE 1 OF 6)
The Wright Associated Companies 2001 Financial Way, Ste. 200, Glendora CA 91741
Phone: 626.610.1309          Fax: 626.857.7753          Tommy Gibson
fd.zfx

 



--------------------------------------------------------------------------------



 



             
Premises:
      Date    
 
           

7.   PAYMENTS:

                          PAYMENT             TOTAL DUE   RECEIVED   BALANCE DUE
  DUE DATE
A. Rent: From                      To                     
Date                   Date
  $                       $                       $                      
                    
B. Security Deposit
  $                       $                       $                      
                    
 
               
C. Other:                                         
Category
  $                       $                       $                      
                    
D. Other:                                         
Category
  $                       $                       $                      
                    
E. Total:
  $                       $                       $                        

8.   PARKING: Tenant is entitled to 8 unreserved and                     
reserved vehicle parking spaces. The right to parking o is o is not included in
the Base Rent charged pursuant to paragraph 3. If not included in the Base Rent,
the parking rental fee shall be an additional $                     per month.
Parking space(s) are to be used for parking operable motor vehicles, except for
trailers, boats, campers, buses or trucks (other than pick-up trucks). Tenant
shall park in assigned space(s) only. Parking space(s) are to be kept clean.
Vehicles leaking oil, gas or other motor vehicle fluids shall not be parked in
parking spaces or on the Premises. Mechanical work or storage of inoperable
vehicles is not allowed in parking space(s) or elsewhere on the Premises. No
overnight parking is permitted.   9.   ADDITIONAL STORAGE: Storage is permitted
as follows:                                                                    
            .
The right to additional storage space o is o is not included in the Base Rent
charged pursuant to paragraph 3. If not included in Base Rent, storage space
shall be an additional $                     per month. Tenant shall store only
personal property that Tenant owns, and shall not store property that is claimed
by another, or in which another has any right, title, or interest. Tenant shall
not store any improperly packaged food or perishable goods, flammable materials,
explosives, or other dangerous or hazardous material. Tenant shall pay for, and
be responsible for, the clean-up of any contamination caused by Tenant’s use of
the storage area.   10.   LATE CHARGE; INTEREST; NSF CHECKS: Tenant acknowledges
that either late payment of Rent or issuance of a NSF check may cause Landlord
to incur costs and expenses, the exact amount of which are extremely difficult
and impractical to determine. These costs may include, but are not limited to,
processing, enforcement and accounting expenses, and late charges imposed on
Landlord. If any installment of Rent due from Tenant is not received by Landlord
within 5 calendar days after date due, or if a check is returned NSF, Tenant
shall pay to Landlord, respectively, $100.00 as late charge, plus 10% interest
per annum on the delinquent amount and $25.00 as a NSF fee, any of which shall
be deemed additional Rent. Landlord and Tenant agree that these charges
represent a fair and reasonable estimate of the costs Landlord may incur by
reason of Tenant’s late or NSF payment. Any late charge, delinquent interest, or
NSF fee due shall be paid with the current installment of Rent. Landlord’s
acceptance of any late charge or NSF fee shall not constitute a waiver as to any
default of Tenant. Landlord’s right to collect a Late Charge or NSF fee shall
not be deemed an extension of the date Rent is due under paragraph 4, or prevent
Landlord from exercising any other rights and remedies under this agreement, and
as provided by law.   11.   CONDITION OF PREMISES: Tenant has examined the
Premises and acknowledges that Premise is clean and in operative condition, with
the following exceptions:                                                   
                                                 Items listed as exceptions
shall be dealt with in the following manner:                                  
                                     
                                                                   
                                                                   
                                       

12.   ZONING AND LAND USE: Tenant accepts the Premises subject to all local,
state and federal laws, regulations and ordinances (“Laws”). Landlord makes no
representations or warranty that Premises are now or in the future will be
suitable for Tenant’s use. Tenant has made its own investigation regarding all
applicable Laws.

13.   TENANT OPERATING EXPENSES: Tenant agrees to pay for all utilities and
services directly billed to Tenant.                                  
                                                                   
                                                                              

14.   PROPERTY OPERATING EXPENSES:

  A.   Tenant agrees to pay its proportionate share of Landlord’s estimated
monthly property operating expenses, including but not limited to, common area
maintenance, consolidated utility and service bills, insurance, and real estate
taxes, based on the ratio of the square footage of the Premises to the total
square footage of the rentable space in the entire property.                 
                                                                   
                                                                   
                                                                   
                                                                     

OR B. o (If checked) Paragraph 14 does not apply.

15.   USE: The Premises are for the sole use as Office and Warehouse. No other
use is permitted without Landlord’s prior written consent. If any use by Tenant
causes an increase in the premium on Landlord’s existing property insurance,
Tenant shall pay for the increased cost. Tenant will comply with all Laws
affecting its use of the Premises.

16.   RULES/REGULATIONS: Tenant agrees to comply with all rules and regulations
of Landlord (and, if applicable, Owner’s Association) that are at any time
posted on the Premises or delivered to Tenant. Tenant shall not, and shall
ensure that guests and licensees of Tenant do not, disturb, annoy, endanger, or
interfere with other tenants of the building or neighbors, or use the Premises
for any unlawful purposes, including, but not limited to, using, manufacturing,
selling, storing, or transporting illicit drugs or other contraband, or violate
any law or ordinance, or committing a waste or nuisance on or about the
Premises.

17.   MAINTENANCE:

  A.   Tenant OR o (If checked, Landlord) shall professionally maintain the
Premises including heating, air conditioning, electrical, plumbing and water
systems, if any, and keep glass, windows and doors in operable and safe
condition. Unless Landlord is checked, if Tenant fails to maintain the Premises,
Landlord may contract for or perform such maintenance, and charge Tenant for
Landlord’s cost.

  B.   Landlord OR o (If checked, Tenant) shall maintain the roof, foundation,
exterior walls, common areas and                                
                                                                   
                                                .

         
The copyright laws of the United States (Title 17 U.S. Code) forbid the
unauthorized reproduction of this form, or any portion thereof, by photocopy
machine or any other means, including facsimile or computerized formats.
Copyright © 1998-2001, CALIFORNIA ASSOCIATION OF REALTORS®, INC. ALL RIGHTS
RESERVED.
  Landlord and Tenant acknowledge receipt of a copy of this page.
Landlord’s Initials (          ) (          )
  Tenant’s Initials (          ) (          )
  (EQUAL HOUSING OPPORTUNITY LOGO) [c49918c4991802.gif]
 
       
CL—11 REVISED 10/01 (PAGE 2 of 6)
 
  Reviewed by

  Broker or Designee                       Date                        

   

COMMERCIAL LEASE AGREEMENT (CL-11 PAGE 2 OF 6)
fd.zfx

 



--------------------------------------------------------------------------------



 



             
Premises:
      Date    
 
           

18.   ALTERATIONS: Tenant shall not make any alterations in or about the
Premises, including installation of trade fixtures and signs, without Landlord’s
prior written consent, which shall not be unreasonably withheld. Any alterations
to the Premises shall be done according to Law and with required permits. Tenant
shall give Landlord advance notice of the commencement date of any planned
alteration, so that Landlord, at its option, may post a Notice of
Non-Responsibility to prevent potential liens against Landlord’s interest in the
Premises. Landlord may also require Tenant to provide Landlord with lien
releases from any contractor performing work on the Premises.   19.   GOVERNMENT
IMPOSED ALTERATIONS: Any alterations required by Law as a result of Tenant’s use
shall be Tenant’s responsibility. Landlord shall be responsible for any other
alterations required by Law.

20.   ENTRY: Tenant shall make Premises available to Landlord or Landlord’s
agent for the purpose of entering to make inspections, necessary or agreed
repairs, alterations, or improvements, or to supply necessary or agreed
services, or to show Premises to prospective or actual purchasers, tenants,
mortgagees, lenders, appraisers, or contractors. Landlord and Tenant agree that
24 hours notice (oral or written) shall be reasonable and sufficient notice. In
an emergency, Landlord or Landlord’s representative may enter Premises at any
time without prior notice.

21.   SIGNS: Tenant authorizes Landlord to place a FOR SALE sign on the Premises
at any time, and a FOR LEASE sign on the Premises within the 90 (or o
                     ) day period preceding the termination of the agreement.

22.   SUBLETTING/ASSIGNMENT: Tenant shall not sublet or encumber all or any part
of Premises, or assign or transfer this agreement or any interest in it, without
the prior written consent of Landlord, which shall not be unreasonably withheld.
Unless such consent is obtained, any subletting, assignment, transfer, or
encumbrance of the Premises, agreement, or tenancy, by voluntary act of Tenant,
operation of law, or otherwise, shall be null and void, and, at the option of
Landlord, terminate this agreement. Any proposed sublessee, assignee, or
transferee shall submit to Landlord an application and credit information for
Landlord’s approval, and, if approved, sign a separate written agreement with
Landlord and Tenant. Landlord’s consent to any one sublease, assignment, or
transfer, shall not be construed as consent to any subsequent sublease,
assignment, or transfer, and does not release Tenant of Tenant’s obligation
under this agreement.

23.   POSSESSION: If Landlord is unable to deliver possession of Premises on
Commencement Date, such date shall be extended to the date on which possession
is made available to Tenant. However, the expiration date shall remain the same
as specified in paragraph 2. If Landlord is unable to deliver possession within
60 (or o                      ) calendar days after agreed Commencement Date,
Tenant may terminate this agreement by giving written notice to Landlord, and
shall be refunded all Rent and security deposit paid.

24.   TENANT’S OBLIGATIONS UPON VACATING PREMISES: Upon termination of
agreement, Tenant shall: (i) give Landlord all copies of all keys or opening
devices to Premises, including any common areas; (ii) vacate Premises and
surrender it to Landlord empty of all persons and personal property;
(iii) vacate all parking and storage spaces; (iv) deliver Premises to Landlord
in the same condition as referenced in paragraph 11; (v) clean Premises;
(vi) give written notice to Landlord of Tenant’s forwarding address; and,
(vii)                                                              
                                        
                                        
                                                             
                                                              
                               . All improvements installed by Tenant, with or
without Landlord’s consent, become the property of Landlord upon termination.
Landlord may nevertheless require Tenant to remove any such improvement that did
not exist at the time possession was made available to Tenant.

25.   BREACH OF CONTRACT/EARLY TERMINATION: In event Tenant, prior to expiration
of this agreement, breaches any obligation in this agreement, abandons the
premises, or gives notice of tenant’s intent to terminate this tenancy prior to
its expiration, in addition to any obligations established by paragraph 24,
Tenant shall also be responsible for lost rent, rental commissions, advertising
expenses, and painting costs necessary to ready Premises for re-rental. Landlord
may also recover from Tenant: (i) the worth, at the time of award, of the unpaid
Rent that had been earned at the time of termination; (ii) the worth, at the
time of award, of the amount by which the unpaid Rent that would have been
earned after expiration until the time of award exceeds the amount of such
rental loss the Tenant proves could have been reasonably avoided; and (iii) the
worth, at the time of award, of the amount by which the unpaid Rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided. Landlord may elect to
continue the tenancy in effect for so long as Landlord does not terminate
Tenant’s right to possession, by either written notice of termination of
possession or by reletting the Premises to another who takes possession, and
Landlord may enforce all Landlord’s rights and remedies under this agreement,
including the right to recover the Rent as it becomes due.

26.   DAMAGE TO PREMISES: If, by no fault of Tenant, Premises are totally or
partially damaged or destroyed by fire, earthquake, accident or other casualty,
Landlord shall have the right to restore the Premises by repair or rebuilding.
If Landlord elects to repair or rebuild, and is able to complete such
restoration within 90 days from the date of damage, subject to terms of this
paragraph, this agreement shall remain in full force and effect. If Landlord is
unable to restore the Premises within this time, or if Landlord elects not to
restore, then either Landlord or Tenant may terminate this agreement by giving
the other written notice. Rent shall be abated as of the date of damage. The
abated amount shall be the current monthly Base Rent prorated on a 30-day basis.
If this agreement is not terminated, and the damage is not repaired, then Rent
shall be reduced based on the extent to which the damage interferes with
Tenant’s reasonable use of Premises. If damage occurs as a result of an act of
Tenant or Tenant’s guests, only Landlord shall have the right of termination,
and no reduction in Rent shall be made.

27.   HAZARDOUS MATERIALS: Tenant shall not use, store, generate, release or
dispose of any hazardous material on the Premises or the property of which the
Premises are part. However, Tenant is permitted to make use of such materials
that are required to be used in the normal course of Tenant’s business provided
that Tenant complies with all applicable Laws related to the hazardous
materials. Tenant is responsible for the cost of removal and remediation, or any
clean-up of any contamination caused by Tenant.

28.   CONDEMNATION: If all or part of the Premises is condemned for public use,
either party may terminate this agreement as of the date possession is given to
the condemner. All condemnation proceeds, exclusive of those allocated by the
condemner to Tenant’s relocation costs and trade fixtures, belong to Landlord.

29.   INSURANCE: Tenant’s personal property, fixtures, equipment, inventory and
vehicles are not insured by Landlord against loss or damage due to fire, theft,
vandalism, rain, water, criminal or negligent acts of others, or any other
cause. Tenant is to carry Tenant’s own property insurance to protect Tenant from
any such loss. In addition, Tenant shall carry liability insurance in an amount
of not less than $2,000,000. Tenant’s liability insurance shall name Landlord
and Landlord’s agent as additional insured. Tenant, upon Landlord’s request,
shall provide Landlord with a certificate of insurance establishing Tenant’s
compliance. Landlord shall maintain liability insurance insuring Landlord, but
not Tenant, in an amount of at least $2,000,000, plus property insurance in an
amount sufficient to cover the replacement cost of the property. Tenant is
advised to carry business interruption insurance in an amount at least
sufficient to cover Tenant’s complete rental obligation to Landlord. Landlord is
advised to obtain a policy of rental loss insurance. Both Landlord and Tenant
release each other, and waive their respective rights to subrogation against
each other, for loss or damage covered by insurance.

         
The copyright laws of the United States (Title 17 U.S. Code) forbid the
unauthorized reproduction of this form, or any portion thereof, by photocopy
machine or any other means, including facsimile or computerized formats.
Copyright © 1998-2001, CALIFORNIA ASSOCIATION OF REALTORS®, INC. ALL RIGHTS
RESERVED.
  Landlord and Tenant acknowledge receipt of a copy of this page.
Landlord’s Initials (                    ) (                    )
  Tenant’s Initials (                    ) (                    )
  (EQUAL HOUSING OPPORTUNITY LOGO) [c49918c4991802.gif]
 
       
CL-11 REVISED 10/01 (PAGE 3 of 6)
 
  Reviewed by

  Broker or Designee                       Date                        

   

              COMMERCIAL LEASE AGREEMENT (CL-11 PAGE 3 OF 6)   fd.zfx

 



--------------------------------------------------------------------------------



 



             
Premises:
      Date    
 
           

30.   TENANCY STATEMENT (ESTOPPEL CERTIFICATE): Tenant shall execute and return
a tenancy statement (estoppel certificate), delivered to Tenant by Landlord or
Landlord’s agent, within 3 days after its receipt. The tenancy statement shall
acknowledge that this agreement is unmodified and in full force, or in full
force as modified, and state the modifications. Failure to comply with this
requirement: (i) shall be deemed Tenant’s acknowledgment that the tenancy
statement is true and correct, and may be relied upon by a prospective lender or
purchaser; and (ii) may be treated (Illegible) Landlord as a material breach of
this agreement. Tenant shall also prepare, execute, and deliver to Landlord any
financial statement (which will be held in confidence) reasonably requested by a
prospective lender or buyer.

31.   LANDLORD’S TRANSFER: Tenant agrees that the transferee of Landlord’s
interest shall be substituted as Landlord under this agreement. Landlord will be
released of any further obligation to Tenant regarding the security deposit,
only if the security deposit is returned to Tenant upon such transfer, or if the
security deposit is actually transferred to the transferee. For all other
obligations under this agreement, Landlord is released of any further liability
to Tenant, upon Landlord’s transfer.

32.   SUBORDINATION: This agreement shall be subordinate to all existing liens
and, at Landlord’s option, the lien of any first deed of trust or first mortgage
subsequently placed upon the real property of which the Premises are a part, and
to any advances made on the security of the Premises, and to all renewals,
modifications, consolidations, replacements, and extensions. However, as to the
lien of any deed of trust or mortgage entered into after execution of this
agreement, Tenant’s right to quiet possession of the Premises shall not be
disturbed if Tenant is not in default and so long as Tenant pays the Rent and
observes and performs all of the provisions of this agreement, unless this
agreement is otherwise terminated pursuant to its terms. If any mortgagee,
trustee, or ground lessor elects to have this agreement placed in a security
position prior to the lien of a mortgage, deed of trust, or ground lease, and
gives written notice to Tenant, this agreement shall be deemed prior to that
mortgage, deed of trust, or ground lease, or the date of recording.

33.   TENANT REPRESENTATIONS; CREDIT: Tenant warrants that all statements in
Tenant’s financial documents and rental application are accurate. Tenant
authorizes Landlord and Broker(s) to obtain Tenant’s credit report at time of
application and periodically during tenancy in connection with approval,
modification, or enforcement of this agreement Landlord may cancel this
agreement: (i) before occupancy begins, upon disapproval of the credit
report(s); or (ii) at any time, upon discovering that information in Tenant’s
application is false. A negative credit report reflecting on Tenant’s record may
be submitted to a credit reporting agency, if Tenant fails to pay Rent or comply
with any other obligation under this agreement.

34.   DISPUTE RESOLUTION:

  A.   MEDIATION: Tenant and Landlord agree to mediate any dispute or claim
arising between them out of this agreement, or any resulting transaction, before
resorting to arbitration or court action, subject to paragraph 34B(2) below.
Paragraphs 34B(2) and (3) apply whether or not the arbitration provision is
initialed. Mediation fees, if any, shall be divided equally among the parties
involved. If for any dispute or claim to which this paragraph applies, any party
commences an action without first attempting to resolve the matter through
mediation, or refuses to mediate after a request has been made, then that party
shall not be entitled to recover attorney fees, even if they would otherwise be
available to that party in any such action. THIS MEDIATION PROVISION APPLIES
WHETHER OR NOT THE ARBITRATION PROVISION IS INITIALED.     B.   ARBITRATION OF
DISPUTES: (1) Tenant and Landlord agree that any dispute or claim in Law or
equity arising between them out of this agreement or any resulting transaction,
which is not settled through mediation, shall be decided by neutral, binding
arbitration, including and subject to paragraphs 34B(2) and (3) below. The
arbitrator shall be a retired judge or justice, or an attorney with at least 5
years of real estate transactional law experience, unless the parties mutually
agree to a different arbitrator, who shall render an award in accordance with
substantive California Law. In all other respects, the arbitration shall be
conducted in accordance with Part III, Title 9 of the California Code of Civil
Procedure. Judgment upon the award of the arbitrator(s) may be entered in any
court having jurisdiction. The parties shall have the right to discovery in
accordance with Code of Civil Procedure §1283.05.

(2) EXCLUSIONS FROM MEDIATION AND ARBITRATION: The following matters are
excluded from Mediation and Arbitration hereunder: (i) a judicial or
non-judicial foreclosure or other action or proceeding to enforce a deed of
trust, mortgage, or installment land sale contract as defined in Civil Code
§2985; (ii) an unlawful detainer action; (iii) the fifing or enforcement of a
mechanic’s lien; (iv) any matter that is within the jurisdiction of a probate,
small claims, or bankruptcy court; and (v) an action for bodily injury or
wrongful death, or for latent or patent defects to which Code of Civil Procedure
§337.1 or §337.15 applies. The filing of a court action to enable the recording
of a notice of pending action, for order of attachment, receivership,
injunction, or other provisional remedies, shall not constitute a violation of
the mediation and arbitration provisions.
(3) BROKERS: Tenant and Landlord agree to mediate and arbitrate disputes or
claims involving either or both Brokers, provided either or both Brokers shall
have agreed to such mediation or arbitration, prior to, or within a reasonable
time after the dispute or claim is presented to Brokers. Any election by either
or both Brokers to participate in mediation or arbitration shall not result in
Brokers being deemed parties to the agreement.
     “NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY
INCLUDED IN THE ‘ARBITRATION OF DISPUTES’ PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO
THIS ARBITRATION PROVISION IS VOLUNTARY.”
     “WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES
ARISING OUT OF THE MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’ PROVISION
TO NEUTRAL ARBITRATION.”

     
 
  Landlord’s Initials                      /                         Tenant’s
Initials                       /                     

         
The copyright laws of the United States (Title 17 U.S. Code) forbid the
unauthorized reproduction of this form, or any portion thereof, by photocopy
machine or any other means, including facsimile or computerized formats.
Copyright © 1998-2001, CALIFORNIA ASSOCIATION OF REALTORS®, INC. ALL RIGHTS
RESERVED.
  Landlord and Tenant acknowledge receipt of a copy of this page.
Landlord’s Initials (                    ) (                    )
  Tenant’s Initials (                    ) (                    )
  (EQUAL HOUSING OPPORTUNITY LOGO) [c49918c4991802.gif]
 
       
CL-11 REVISED 10/01 (PAGE 4 of 6)
 
  Reviewed by

  Broker or Designee                       Date                        

   

              COMMERCIAL LEASE AGREEMENT (CL-11 PAGE 4 OF 6)   fd.zfx

 



--------------------------------------------------------------------------------



 



             
Premises:
      Date    
 
           

35.   JOINT AND INDIVIDUAL OBLIGATIONS: If there is more than one Tenant, each
one shall be individually and completely responsible for the performance of all
obligations of Tenant under this agreement, jointly with every other Tenant, and
individually, whether or not in possession.   36.   NOTICE: Notices may be
served by mail facsimile or courier at the following address or location, or at
any other location subsequently designated:

                 
 
  Landlord:   P.A.N.D.A. Investments   Tenant:   Parke Industries

    Notice is deemed effective upon the earliest of the following: (i) personal
receipt by either party or their agent; (ii) written acknowledgement of notice;
or (iii) 5 days after mailing notice to such location by first class mail,
postage pre-paid.   37.   WAIVER: The waiver of any breach shall not be
construed as a continuing waiver of the same breach or a waiver of any
subsequent breach.   38.   INDEMNIFICATION: Tenant shall indemnify, defend and
hold Landlord harmless from all claims, disputes, litigation, judgments and
attorney fees arising out of Tenant’s use of the Premises.   39.   OTHER TERMS
AND CONDITIONS/SUPPLEMENTS:
                                                          
                                                       50% for Gas, Electric,
Water and Fire     50% for Cleaning     33% of alarm     Any repair to Air
Conditioning, or plumbing upstairs will be the responsibility of Parke
Industries.     Plumbing issues on the Main line will be the responsibility of
P.A.N.D.A Investments.     Alarm repairs will be split equally.       The
following ATTACHED supplements/exhibits are incorporated in this agreement:
                                                                         
 
  40.   ATTORNEY FEES: In any action or proceeding arising out of this
agreement, the prevailing party between Landlord and Tenant shall be entitled to
reasonable attorney fees and costs from the non-prevailing Landlord or Tenant,
except as provided in paragraph 34A.   41.   ENTIRE CONTRACT: Time is of the
essence. All prior agreements between Landlord and Tenant are incorporated in
this agreement, which constitutes the entire contract. It is intended as a final
expression of the parties’ agreement, and may not be contradicted by evidence of
any prior agreement or contemporaneous oral agreement. The parties further
intend that this agreement constitutes the complete and exclusive statement of
its terms, and that no extrinsic evidence whatsoever may be introduced in any
judicial or other proceeding, if any, involving this agreement. Any provision of
this agreement that is held to be invalid shall not affect the validity or
enforceability of any other provision in this agreement. This agreement shall be
binding upon, and inure to the benefit of, the heirs, assignees and successors
to the parties.   42.   BROKERAGE: Landlord and Tenant shall each pay to
Broker(s) the fee agreed to, if any, in a separate written agreement. Neither
Tenant nor Landlord has utilized the services of, or for any other reason owes
compensation to, a licensed real estate broker (individual or corporate), agent,
finder, or other entity, other than as named in this agreement, in connection
with any act relating to the Premises, including, but not limited to, inquiries,
introductions, consultations, and negotiations leading to this agreement. Tenant
and Landlord each agree to indemnify, defend and hold harmless the other, and
the Brokers specified herein, and their agents, from and against any costs,
expenses, or liability for compensation claimed inconsistent with the warranty
and representation in this paragraph 42.   43.   AGENCY CONFIRMATION: The
following agency relationships are hereby confirmed for this transaction:      
Listing Agent:                                                             
(Print Firm Name) is the agent of (check one):       o the Landlord exclusively;
or     o both the Tenant and Landlord.       Selling Agent:
                                                             (Print Firm Name)
(if not same as Listing Agent) is the agent of (check one):       o the Tenant
exclusively; or     o the Landlord exclusively; or o both the Tenant and
Landlord.       Real Estate Brokers are not parties to the agreement between
Tenant and Landlord.

         
The copyright laws of the United States (Title 17 U.S. Code) forbid the
unauthorized reproduction of this form, or any portion thereof, by photocopy
machine or any other means, including facsimile or computerized formats.
Copyright © 1998-2001, CALIFORNIA ASSOCIATION OF REALTORS®, INC. ALL RIGHTS
RESERVED.
  Landlord and Tenant acknowledge receipt of a copy of this page.
Landlord’s Initials (                    ) (                    )
  Tenant’s Initials (                    ) (                    )
  (EQUAL HOUSING OPPORTUNITY LOGO) [c49918c4991802.gif]
 
       
CL-11 REVISED 10/01 (PAGE 5 of 6)
 
  Reviewed by

  Broker or Designee                       Date                        

   

              COMMERCIAL LEASE AGREEMENT (CL-11 PAGE 5 OF 6)   fd.zfx

 



--------------------------------------------------------------------------------



 



             
Premises:
      Date    
 
           



Landlord and Tenant acknowledge and agree that Brokers: (i) do not guarantee the
condition of the Premises; (ii) cannot verify representations made by others;
(iii) will not verify zoning and land use restrictions; (iv) cannot provide
legal or tax advice; (v) will not provide other advice or information that
exceeds the knowledge, education or experience required to retain a real estate
license. Furthermore, if Brokers are not also acting as Landlord in this
agreement, Brokers: (vi) do not decide what rental rate a Tenant should pay or
Landlord should accept; and (vii) do not decide upon the length or other terms
of tenancy. Landlord and Tenant agree that they will seek legal, tax, insurance,
and other desired assistance from appropriate professionals.

                                              Tenant   Parke Industries        
          Date                                                  
 
                                            Daniel Parke                        
                (Print name)                                        
 
                                            Address   2247 Lindsay Way          
City   Glendora   State   CA   Zip     91740  
 
                                            Tenant                   Date      
                       
 
                                                      (Print name)              
                         
 
                                           
Address
                  City       State   CA   Zip     91740                        
           
 
                                            Landlord   P.A.N.D.A. Investments  
            Date                                                       (owner or
agent with authority to enter into this agreement)                    
 
                                            Address   2247 Lindsay Way      
City   Glendora   State   CA   Zip     91740  
 
                                           
Landlord
                          Date                                   (owner or agent
with authority to enter into this agreement)                    
 
                                           
Address
                  City       State       Zip                                    
 
 
                                            Agency relationships are confirmed
as above. Real estate brokers who are not also Landlord in this agreement are
not a party to the agreement between Landlord and Tenant.
 
                                            Real Estate Broker (Leasing Firm)  
                                               
 
                                           
By (Agent)
                          Date                              
 
                                           
Address
                  City       State       Zip                                    
 
 
                                           
Telephone
          Fax           E-mail                                          
 
                                            Real Estate Broker (Listing Firm)  
                                               
 
                                           
By (Agent)
                          Date                              
 
                                           
Address
                  City       State       Zip                                    
 
 
                                           
Telephone
          Fax           E-mail                                          

THIS FORM HAS BEEN APPROVED BY THE CALIFORNIA ASSOCIATION OF REALTORS® (C.A.R.).
NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR ADEQUACY OF ANY PROVISION
IN ANY SPECIFIC TRANSACTION. A REAL ESTATE BROKER IS THE PERSON QUALIFIED TO
ADVISE ON REAL ESTATE TRANSACTIONS. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT
AN APPROPRIATE PROFESSIONAL.
This form is available for use by the entire real estate industry. It is not
intended to identify the user as a REALTOR®. REALTOR® is a registered collective
membership mark which may be used only by members of the NATIONAL ASSOCIATION OF
REALTORS® who subscribe to its Code of Ethics.

     
(GRAPHIC) [c49918c4991803.gif]
  Published and Distributed by:
REAL ESTATE BUSINESS SERVICES, INC.
a subsidiary of the CALIFORNIA ASSOCIATION OF REALTORS®
525 South Virgil Avenue, Los Angeles, California 90020

         
CL-11 REVISED 10/01 (PAGE 6 of 6)
 
  Reviewed by

  Broker or Designee                       Date                        

  (EQUAL HOUSING OPPORTUNITY LOGO) [c49918c4991802.gif]

              COMMERCIAL LEASE AGREEMENT (CL-11 PAGE 6 OF 6)   fd.zfx

 



--------------------------------------------------------------------------------



 



     
 
  P.A.N.D.A.
Investments

Memo

     
To:
  Parke Industries
 
   
From:
  Dan Parke
 
   
Date:
  February 22, 2006
 
   
Re:
  Addendum to Lease

 
PARKE INDUSTRIES

     
Office
  ± 2800 sq ft
 
   
Warehouse
  ± 1200 sq ft
 
   
Mezzanine
  ± 1200 sq ft

1